STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

FLORIDA GAS TRANSMISSION NO. 2022 CW 0959
COMPANY, LLC

VERSUS

TEXAS BRINE COMPANY, LLC NOVEMBER 21, 2022
In Re: Texas Brine Company, LLC, applying for supervisory

writs, 23rd Judicial District Court, Parish of
Assumption, No. 34,316.

 

BEFORE : GUIDRY, THERIOT, AND HESTER, JJ.

WRIT NOT CONSIDERED. In its writ application, relator,
Texas Brine Company, LLC, failed to include the correct signed
judgment (including notice of signing thereof), as contemplated
by the district court during the June 21, 2022 hearing on
respondent, Legacy Vulcan, L.L.C.’s, Motion for Partial Summary
Judgment Regarding Closing and Appraisal Costs, a violation of
Rule 4-5(C)(6) of the Uniform Rules of Louisiana Courts of
Appeal.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 and 4-9.

Any future filing on the issue presented in this writ
application should include the entire contents of this
application, the missing items as noted above, and all
documentation to support the writ application’s timeliness.
Further, in the event relator elects to file a new application
with this court, the application shall be filed on or before
December 6, 2022 and must contain a copy of this court’s ruling.

JMG

MRT
CHH

COURT OF APPEAL, FIRST CIRCUIT

asd)

DEPUTY CLERK OF COURT
FOR THE COURT